Citation Nr: 1719459	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased (compensable) disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990 and February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the case was transferred to the RO in Portland, Oregon, in March 2010. 

In February 2011, the Veteran testified at a videoconference hearing from the Portland RO.  A transcript of this proceeding is of record.

The Board remanded this case in March 2011, September 2013, March 2015, and January 2016 for additional development, to include scheduling a VA examination.

The Board notes that after the Agency of Original Jurisdiction's (AOJ) last adjudication of the claim in a March 2016 supplemental statement of the case, additional evidence has been associated with the Veteran's claims file.  This evidence includes a January 2017 VA audiology follow-up, which has not been considered by the AOJ, as well as updated VA treatment records.  Here, the Veteran's initial substantive appeal was received prior to February 2, 2013, and the evidence was obtained by the VA, thus, the new law providing that waiver is presumed for evidence submitted to VA after certification does not apply in this case.  See 38 U.S.C.A. §  7105(e)(1) (West 2014) (providing that additional evidence submitted to the Board is subject to initial review by the Board); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501 (providing that this provision only applies to cases in which the substantive appeal was filed after February 2013); 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).  The Board, however, finds that this new evidence is not pertinent to the claim being decided because the evidence, including the VA treatment record, would not change the outcome of the Board's decision, as those test scores are similar to those already of record.  That is, the evidence is cumulative of the evidence already of record.  In this regard, the January 2017 VA treatment record indicated that there was no significant threshold shift from a 2009 evaluation and did not indicate any worsening of his bilateral hearing loss.  A remand would therefore impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran, and is thus inappropriate in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  See also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution")).


FINDINGS OF FACT

The Veteran has throughout the appeal period had at worst level IV hearing loss in the right ear and Level II hearing loss in the left ear. 


CONCLUSION OF LAW

The criteria for a rating in excess of a noncompensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In June 2006, the Veteran was sent a letter that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service VA and private treatment records.  Moreover, for the reasons indicated below, the VA examinations of record are adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, the Veteran's statements in support of the claim are of record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Disability ratings are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In cases, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently receives a noncompensable rating for his bilateral hearing loss under 38 C.F.R. § 4.85, DC 6100.

The assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(c) also provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  

In addition, 38 C.F.R. § 4.85(c) also provides that Table VIa will be used when the examiner certifies use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.

A November 2006 VA examiner noted that speech discrimination testing, using the Maryland CNC Word List, revealed speech recognition ability of 98 percent in the right ear and 90 percent in the left ear.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
25
40
29
LEFT
35
25
55
75
48

Using Table VI, the November 2006 VA examination revealed level I hearing in the right ear and level II hearing in the left ear.  According to Table VII, these levels yield a noncompensable rating.

Private audiological testing conducted on April 2009 reflect that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
25
30
28
LEFT
30
25
40
55
38

There is no indication that the speech discrimination testing was performed.  Therefore, using Table VIa, the April 2009 VA examination revealed level I hearing in each ear.  According to Table VII, these levels yield a noncompensable rating.

A March 2010 VA consult noted that speech discrimination testing revealed speech recognition ability of 72 percent in the right ear and 88 percent in the left ear.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
20
30
22
LEFT
20
5
55
71
38

There is no indication that the March 2010 speech discrimination testing was performed using the Maryland CNC Word List.  The March 2010 speech discrimination testing does not list which word list was used during testing.  Therefore, using Table VIa, the March 2010 VA Consult revealed Level I hearing in each ear.  According to Table VII, these levels yield a noncompensable rating; however, the Board notes if the speech discrimination testing was performed using Maryland CNC Word List, then using Table VI the result will show Level IV hearing in the right ear and Level II hearing in the left ear.  According to Table VII, these levels still yield a noncompensable rating.

An April 2010 VA examiner noted that speech discrimination testing, using the Maryland CNC Word List, revealed speech recognition ability of 92 percent in each ear.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
25
35
27
LEFT
20
10
55
75
40

Using Table VI, the April 2010 VA examination revealed level I hearing in each ear.  According to Table VII, these levels yield a noncompensable rating.

An April 2011 VA examiner noted that speech discrimination testing, using the Maryland CNC Word List, revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
20
30
22
LEFT
20
10
50
75
39

Using Table VI, the April 2011 VA examination revealed level I hearing in each ear.  According to Table VII, these levels yield a noncompensable rating.

Following the January 2016 Board remand, the Veteran was initially scheduled for a VA audiological examination in March 2016, to determine the severity of his bilateral hearing loss.  Although the Veteran appeared at the examination, he refused to be examined for the purpose of his claim.  In the instant case, the Board will treat the Veteran's refusal to be examined as a failure to report to a VA examination.  Pursuant to 38 C.F.R. § 3.655(b) when a claimant fails to report without "good cause" for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

Therefore, the above evidence reflects that a rating in excess of a noncompensable rating for bilateral hearing loss is not warranted.  The VA examination reports as well as the audiological assessments reflect no worse hearing than Level IV hearing in the right ear and level II hearing acuity in the left ear.  The above-noted findings to Table VII and Table VIa correlate to a noncompensable rating, under 38 C.F.R. § 4.85, DC 6100. 

The Veteran contends that he should be rated at a higher evaluation because he is unable to hear, and has difficulty hearing others; however, as noted above, the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann, 3 Vet. App. at 349.  Although the Veteran's experiences hearing difficulty, the valid audiometric test results do not meet the specific pure tone thresholds percentages required for a rating in excess of a noncompensable rating for his bilateral hearing loss.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the April 2011 VA examination report, the examiner indicated that the Veteran does not experience any overall functional impairment from his hearing loss and in the April 2009 VA examination report the examiner elaborated that the Veteran had difficulty understanding conversation.  This complied with the requirements of Martinak.

The Board must also determine whether to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1).  An extraschedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321 (b)(1). 

Here, the rating criteria contemplate impairment of hearing at specific volumes in specific frequencies and the ability to understand language per the word list used to determine speech discrimination.  The Veteran's description of the effects of his hearing loss is that he has difficulty hearing, to include understanding conversational speech with background noise.  These manifestations are contemplated by the schedular criteria, as those criteria, though stated in terms of levels of hearing loss measured through audiometric means, compensate veterans based on auditory acuity and speech recognition.  Doucette v. Shulkin, No. 15-2018, __ Vet. App. __ (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss). 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). 

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no evidence or argument that the Veteran has been rendered unemployable solely due to his service-connected bilateral hearing loss.  As such, the matter of the Veteran's entitlement to a TDIU due to his service-connected bilateral hearing loss need not be addressed further in conjunction with the current claim for increase. 





ORDER

Entitlement to an increased (compensable) disability rating for bilateral hearing loss is denied. 




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


